Exhibit 10.1

March 6, 2014

Mr. Nick Virca

President and CEO, HedgePath Pharmaceuticals, Inc.

nvirca@hedgepathpharma.com

Dear Nick:

Amendment No. 2 to Supply and License Agreement

We refer to the supply and license agreement dated, September 3, 2013, between
Mayne Pharma International Pty Ltd and HedgePath Pharmaceuticals, Inc., as
amended (Agreement). For due and valuable consideration, the receipt and
sufficiency of which each party acknowledges, and in accordance with clause 26.8
of the Agreement, the parties agree to amend the Agreement, as set out below.

AMENDMENT

 

  1. Commencement of this amendment

This amendment (Amendment No. 2) takes effect from the date the same is mutually
executed by the parties (Date of Amendment No. 2), and is supplementary to and
shall be read in conjunction with the Agreement. In the case of any
inconsistency between the terms and provisions of the Agreement and the terms
and provisions of this Amendment No. 1, the terms of this Amendment No. 2 shall
govern.

 

  2. Definitions and interpretation

 

  a. Except to the extent expressly provided otherwise in this Amendment No. 2,
terms and expressions defined in the Agreement have the same meaning in this
Amendment No. 2, and references to clauses are references to clauses in the
Agreement.

 

  b. The parties agree to extend the Condition Date to 31 March 2014, as that
date may be further extended:

 

  i. by agreement of the parties in writing; or

 

  ii. by Mayne Pharma in its discretion by notice to HPPI if the Conditions have
not been satisfied by the then current Condition Date.

 

  3. Initial contribution by Mayne Pharma to third party development expenses

The parties acknowledge that HPPI has not yet sought reimbursement of any third
party expenses under section 3 of Amendment No 1. HPPI agrees to use reasonable
efforts to progress the conduct of the activities set out in, and in accordance
with, the Development Plan, promptly after the Date of Amendment No.2 and to
seek reimbursement of relevant amounts from Mayne Pharma in accordance with
section 3 of Amendment No 1 and subject to sections 4 and 5 of Amendment No 1.

 

LOGO [g691654imge001.jpg]



--------------------------------------------------------------------------------

LOGO [g691654imge002.jpg]

 

  4. Equity raising

Mayne Pharma acknowledges that warrants may be issued in connection with the
equity raising in item 1.2 of Schedule 2, provided that:

 

  a. Mayne Pharma is issued warrants on equivalent terms; and

 

  b. if Mayne Pharma elects to exercise such warrants, Mayne Pharma is able to
maintain a holding of at least 30% of the issued and outstanding shares of
capital stock on an as fully converted, fully diluted basis following the equity
raising in item 1.2 of Schedule 2 (including as a result of any dilution which
may result because of the stock reserved pursuant to any other issued warrants
and the EIP as set out in Schedule 8).

 

  5. Agreements on Transfers and Holding of Equity

The parties agree to amend Condition in item 1.3 of Schedule 2 of the Agreement
so that, in addition to what is already contemplated:

 

  a. Frank E. O’Donnell is also a party to the required agreement;

 

  b. if Frank E. O’Donnell or Jr or Nicholas J. Virca proposed to divest of any
rights in HPPI (including by sale of any capital stock, options or warrants),
Mayne Pharma will have a first right of refusal to acquire such rights; and

 

  c. if HPPI does not:

 

  i. submit a complete Investigational New Drug (IND) application to the FDA for
the Product for at least one indication in the Field and commence dosing
patients in at least two phase II or phase II/III clinical trials across at
least two indications in the Field by March 31, 2015; or

 

  ii. submit an application for a new NDA to the FDA for at least one indication
by March 31, 2016,

then Mayne Pharma may, by notice with immediate effect, require the resignation
of each or both of Frank E. O’Donnell, Jr and Nicholas J. Virca from HPPI’s
board of directors, in which case:

 

  iii. each of Hedgepath LLC, Frank E. O’Donnell, Jnr or Nicholas J. Virca
forfeit all unvested warrants and options in HPPI; and

 

  iv. Mayne Pharma has the option to acquire from any of Frank E. O’Donnell, Jnr
or Nicholas J. Virca all of his capital stock in HPPI at the open market price
at that time; and

 

2



--------------------------------------------------------------------------------

LOGO [g691654imge002.jpg]

 

  v. no severance or other ex gratia payments shall be due to Frank E.
O’Donnell, Jnr or Nicholas J. Virca.

 

  6. Board positions

Any replacement to Frank E. O’Donnell, Jnr or Nicholas J. Virca to the board of
HPPI must be appointed with the unanimous approval of all remaining board
members.

 

  7. Development program

Mayne Pharma waives its right to require satisfaction of the Condition referred
to in item 1.6 of Schedule 2.

 

  8. Stamp duty

HPPI shall be responsible for and pay any stamp duty assessed or charged in
respect of this Amendment No. 2.

 

  9. Confirmation of the Agreement

Subject only to this Amendment No. 2, the parties confirm the terms and
conditions of the Agreement in all other respects.

 

  10. Representations of the parties

Each party represents and warrants, with effect the Date of Amendment No. 2,
that:

 

  a. it is a corporation organised and validly existing under the laws of its
jurisdiction of incorporation and has the legal capacity and authority to enter
the Agreement (as amended) and perform its obligations under the Agreement (as
amended); and

 

  b. this Agreement (as amended) is a valid and binding obligation of that party
enforceable in accordance with its terms, and it will not become a party to any
agreement in conflict with this Agreement (as amended).

 

  11. Counterparts

This Amendment No. 2 may be executed in counterparts, including electronic
counterparts. All executed counterparts constitute one document. Delivery of an
executed signature page of this Amendment No. 2 by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

3



--------------------------------------------------------------------------------

LOGO [g691654imge002.jpg]

 

Please indicate your agreement with the above by countersigning this Amendment
No. 2 below.

Sincerely

/s/ Scott Richards

Scott Richards

CEO, Mayne Pharma International Pty Ltd

scott.richards@maynepharma.com

Date: March 6, 2014

 

Accepted and agreed by

 

HedgePath Pharmaceuticals, Inc.

/s/ Nicholas J. Virca

Nicholas J. Virca

President and CEO

Date:                     

[Signature Page to Amendment No. 2 to Supply and License Agreement]

 

4